Per Curiam.

The judgment in this case was awarded to plaintiff as damages for breach of warranty in the sale of a quantity of liquor. Without passing on the merits of the basic claim, it is necessary to direct that a new trial be had on the ground that an incorrect measure of damages was applied.
The true measure of damages in an action for breach of warranty of goods sold in the absence of special circumstances is the difference between the value of the goods at the time of delivery and the value they would have had had they conformed to the warranty. This amounts prima facie to the difference between the contract price and the market price at the time and place of delivery (Miller v. Patch Mfg. Co., 101 App. Div. 22; Gleason v. Leholt & Co., 223 App. Div. 46; Bond Elec. Corp. v. Gold Seal Elec. Co., 271 N. Y. 461; Personal Property Law, § 150, subd. 7).
The judgment should be reversed and a new trial ordered, with costs to appellant to abide the event.
Dore, J. P., Cohn, Callahan, Van Voorhis and Shientag, JJ., concur.
Judgment unanimously reversed and a new trial ordered, with costs to the appellant to abide the event.